United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1597
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Mark Roe,                               * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 21, 2010
                                Filed: February 4, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Mark Roe challenges the district court’s1
judgment entered upon his guilty plea to drug charges. His counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

      Roe’s plea agreement contains an appeal waiver, and we will enforce it. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, both

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
plea agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). Roe’s arguments on appeal fall within the scope
of the appeal waiver, the record shows the requisite knowledge and voluntariness, and
we see nothing to suggest that a miscarriage of justice would result from enforcing the
appeal waiver. See United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998)
(appeal waiver is enforceable so long as it resulted from knowing and voluntary
decision; examining personal characteristics of defendant and circumstances
surrounding plea agreement when assessing knowledge and voluntariness of waiver).
Further, any ineffective-assistance claim is not properly raised in this direct appeal.
See United States vs. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), for any nonfrivolous issues not covered by the waiver, we find none.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss the appeal.
                       ______________________________




                                         -2-